       Case 2:20-cv-00182-JM-ERE Document 56 Filed 05/10/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

CHRISTOPHER ALLEN THORNSBERRY,
ADC #169180                                                                           PLAINTIFF

V.                            CASE NO. 2:20-CV-182-JM-BD

GARY R. KERSTEIN, et al.                                                          DEFENDANTS

                                             ORDER

       Magistrate Judge Beth Deere has recommended that Defendant Jeffrey Stieve be

dismissed as a Defendant in this lawsuit. The parties have not filed objections. After careful

review of the recommendation to dismiss, the Court hereby approves and adopts that

recommendation in its entirety.

        Mr. Thornsberry’s claim against Defendant Stieve are DISMISSED, without prejudice,

based on his failure to serve this Defendant within the time allowed by the Court and the Federal

Rules of Civil Procedure.

       IT IS SO ORDERED, this 10th day of May, 2021.


                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
